Exhibit 10.3

 

LEASE AGREEMENT

 

THIS LEASE AGREEMENT (this “Lease”) made this 23rd day of December, 2005
(“Effective Date”), (which is the date that this Lease is executed by the last
of the parties hereto), between FUREY HOLDINGS, LLC, an Ohio corporation, with
an address of 206 Carrollton Street, Malvern, Ohio 44644 (hereinafter referred
to as “Lessor”), and CONSUMERS NATIONAL BANK, having its principal place of
business located at 614 East Lincoln Way, Minerva, Ohio 44657 (hereinafter
referred to as “Lessee”).

 

RECITALS

 

A. Lessor is the equitable owner of land consisting of 11 acres, more or less
(of which .8 acres is allocated to this lease) located on State Routes 43 and
183 in the Township of Brown, County of Carroll, State of Ohio, the perimeter
boundary of which is depicted on the site plan attached hereto as Exhibit “A”
(said land, including any buildings and improvements situated thereon, now or in
the future, shall be collectively referred to herein as the “Demised Premises”).

 

B. Lessee desires to lease from Lessor and Lessor desires to lease to Lessee the
Demised Premises upon the terms, conditions, covenants, and agreements set forth
herein.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and the foregoing recitals which are incorporated herein, the parties hereto,
intending to be legally bound hereby, covenant as follows:

 

ARTICLE I

DEMISE OF PREMISES; WARRANTIES;

LEASE CONTINGENCIES

 

Section 1.1 Demise. Subject to Section 1.3 hereof, as well as all other terms,
conditions and covenants hereinafter set forth, Lessor hereby leases and permits
the use to Lessee, and Lessee hereby leases from Lessor the Demised Premises.

 

Section 1.2 Warranties. Lessor covenants and warrants to Lessee:

 

(a) To the best of Lessor’s knowledge, the Demised Premises are not subject to
any lease, sublease, dedication, easement, right of way, reservation, covenant,
condition, restriction, lien or encumbrance which might prohibit or materially
interfere with Lessee’s construction of Lessee’s Improvements, as hereinafter
described, and use of the Demised Premises as a branch banking location, as
hereinafter defined;

 

(b) That all taxes, assessments or impositions of any kind with respect to the
Demised Premises, except current taxes, have been paid in full;



--------------------------------------------------------------------------------

(c) That Lessor has the power and authority to execute this Lease;

 

(d) That no person or entity has any option or other contractual right to
purchase all or any portion of the Demised Premises; and

 

(e) That the Demised Premises have been maintained and are now in conformity
with all acts, regulations, ordinances, statutes and laws regarding
environmental matters.

 

Section 1.3 Contingencies. It is specifically understood and agreed that this
Lease is subject to and contingent upon each of the following contingencies and
conditions (hereinafter individually “Contingency” and collectively
“Contingencies”), any and all of which may be waived in whole, or in part, by
Lessee, and to the extent a Contingency is within the exclusive control of the
Lessee, Lessee agrees to use its best efforts to satisfy said Contingency. If
any of the following Contingencies have not been satisfied by Lessor or Lessee
(as applicable) or waived by Lessee within two hundred ten (210) days after the
Effective Date (the “Contingency Period”), then, thereafter, either party may
elect to terminate this Lease by providing written notice of such termination to
the other party, provided, however, such election is made within thirty
(30) days of the expiration of the Contingency Period. In the event of
termination as aforesaid, there shall be no further liability or obligations on
part of either party to the other under this Lease. The aforesaid Contingencies
are as follows:

 

(a) That Lessee, at Lessee’s expense, obtain all applicable permits and
approvals under the zoning and building regulations, development ordinances,
subdivision ordinances, codes, statutes, laws and directive of the Village of
Malvern, County of Carroll, the State of Ohio, and all other authorities having
jurisdiction (hereinafter “Governmental Approvals”), that will allow the Lessee
to obtain all of its permits to proceed with the development, use and occupancy
of the Demised Premises for a full service bank branch.

 

(b) That Lessor obtains highway occupancy approval(s) for access to the Demised
Premises in the location as substantially depicted on the attached Exhibit “A”
and any off-site traffic improvements required by such approvals are financially
acceptable to Lessee;

 

(c) That Lessor confirm that all public, quasi-public or private utilities for
water, sewer, telephone, gas, and electric are available (as to capacity and
availability) to the Demised Premises and that any extension or relocation of
utilities that may be required are financially acceptable to Lessee.

 

Section 1.4 Cooperation with Lessee. Lessor agrees to promptly execute and
deliver to Lessee applications and permits which are required by the appropriate
jurisdiction to be signed or issued in the name of the fee owner of the Demised
Premises, such as, without limitation and by way of example only, subdivision
applications and plats and highway occupancy permits. Lessee represents and
warrants that it will keep all information and/or reports and/or documents
obtained from Lessor or its agents, or related to or in connection with the
Demised Premises strictly confidential and will not disclose any such
information to any person or entity (except for Lessee’s attorneys, consultants
and advisors who need to know such information for the purpose of providing
advice to Lessee with respect to this Lease), without the prior written consent
of Lessor.

 

2



--------------------------------------------------------------------------------

Section 1.5 Entry Upon Property. During the Contingency Period, Lessor hereby
grants to Lessee the right to enter upon the Demised Premises, during normal
business hours or at such other reasonable times, for the purpose of making
surveys, drilling for soil tests, doing engineering or structural studies, and
for any other reasonable purpose to determine the suitability of the Demised
Premises for the construction and operation of Improvements, as that term is
defined in Section 2.1 hereof. Lessee agrees to indemnify and hold Lessor free
and harmless from any and all costs or liability incurred by reason of Lessee
entering upon the Demised Premises for the aforesaid purposes. If the Initial
Term does not commence because the events described in Section 3.1(a) and
(b) hereof do not occur, Lessee shall restore, to the extent reasonably
practicable, the Demised Premises to substantially the same condition that
existed prior to said studies if, and to the extent of, any damage caused by
Lessee’s testing.

 

ARTICLE II

CONSTRUCTION OF IMPROVEMENTS

 

Section 2.1 Construction. Lessor shall construct upon the Demised Premises a
building, together with related improvements for the Lessee’s proposed use as a
full service bank branch with adjacent parking, and signage, all in accordance
with the plans and specifications of Lessee (hereinafter referred to
collectively as “Improvements”).

 

ARTICLE III

TERM AND RENEWAL TERM

 

Section 3.1 Initial Term. The initial term of the Lease (“Initial Term”) shall
be for a period of ten (10) years, commencing on the Lease Commencement Date.
The “Lease Commencement Date” is defined as the first to occur of the following
events: (a) the date upon which Lessee completes construction of Improvements on
the Demised Premises; or (b) upon Lessee’s occupancy of the Demised Premises.
Promptly upon the occurrence of either of the foregoing events, Lessee shall
provide Lessor written notice confirming the occurrence of such event and
acknowledging the Lease Commencement Date.

 

Section 3.2 Renewal Term. Lessor hereby grants to Lessee the right to annually
renew this Lease for one (1) year terms (each a “Renewal Term” and collectively,
the “Renewal Terms”). The Renewal Term will be automatically renewed unless
Lessee gives notice of termination as set forth in Section 3.3 below. The terms
and conditions for each Renewal Term shall be the same as for the Initial Term
hereof, however the initial monthly rental payment for the first one (1) year
Renewal Term shall be the rental payment then in effect upon completion of the
Initial Term, as adjusted pursuant to the procedure described in Section 4.1.

 

3



--------------------------------------------------------------------------------

Section 3.3 Termination. The Lessee has the right to terminate the Lease by
giving written notice to the Lessor ninety (90) days prior to the expiration of
the Initial Term or ninety (90) days prior to the expiration of any subsequent
Renewal Term.

 

Section 3.4 Memorandum of Lease. This Lease Agreement will not be recorded, but
rather a Memorandum of Lease may be recorded, at the option of Lessor or Lessee.
If recorded by Lessee, Lessee shall pay any realty transfer taxes that may be
due as a result of the recordation of any Memorandum of Lease covering this
Lease Agreement.

 

Section 3.5 Lease Year. During the Term of this Lease, a lease year shall mean a
period of twelve (12) consecutive months, except that the first lease year shall
begin on the Lease Commencement Date and shall end the following calendar year
on the last day of that calendar month preceding the month of the Lease
Commencement Date.

 

Section 3.6 Use. The Lessee shall have the right to use the Demised Premises and
each and every part thereof for any lawful purpose relating directly or
indirectly to any business in which the Lessee is now or in the future engaged
(provided any necessary government approvals or authorizations shall have been
obtained by Lessee).

 

Section 3.7 Purchase Right of First Refusal. If at any time during the term of
this Lease, the Renewal Term, or any tenancy after either, Lessor receives from
a ready, willing and able purchaser an acceptable bona fide offer to purchase,
or makes a bona fide offer to purchase, or makes a bona fide offer to sell to
such a purchaser, the Demised Premises or any part thereof or any property which
includes all or part of the Demised Premises, Lessor shall give Lessee notice,
specifying the name and address of the purchaser and the price and terms of the
offer, accompanied by Lessor’s affidavit that the proposed sale is in good
faith. Lessee shall thereupon have the prior option to purchase the Demised
Premises or the part thereof or the entire property covered by such offer, at
the price and on the terms of the offer, which option Lessee may exercise by
giving Lessor notice within thirty (30) days after Lessee’s receipt of Lessee’s
notice of the offer. In the event Lessee fails to affirmatively exercise its
right of first refusal during said thirty (30) day period, Lessee shall be
deemed to have waived its right of first refusal. In the event that any of the
terms or conditions of the offer are changed after Lessee waives its rights
hereunder, Lessor shall give notice of all such changes to Lessee and Lessee
shall have an additional fifteen (15) days to exercise its right of first
refusal hereunder. Lessee’s failure at any time to exercise its option under
this Section 3.7 shall not affect this Lease or the continuance of Lessee’s
rights and options under this Section or any other Section hereof.

 

4



--------------------------------------------------------------------------------

ARTICLE IV

RENT

 

Section 4.1 Rent During Initial Term and Renewal Term. The base rent commencing
on the Lease Commencement Date and continuing through the fifth anniversary of
the Lease Commencement Date shall be one percent (1%) of the total Project Cost
(the “Rent”) to be paid by Lessee to Lessor monthly. The total Project Cost for
purposes of Rent computed under this item shall be defined to include all of
Lessor’s costs associated with architectural design, site development, permits
and construction of the bank branch building and adjacent parking to be located
on the Demised Premises. Prior to the Lease Commencement Date, the Lessor shall
provide Lessee with a certificate itemizing the costs and fees that comprise the
total Project Cost. Rent to be paid by Lessee to Lessor shall be adjusted at the
beginning of year six in accordance with the change in the CPI-U (as such term
is defined below) from the Lease Commencement Date to the end of year five. For
purposes of this Lease, “CPI-U” shall mean the United States Consumers Price
Index All Urban Consumers (CPI-U) U.S. City average all items, calculated on the
same month each year beginning with the initial month of Lease inception. The
monthly rental payment for the first one (1) year renewal term will be adjusted
in accordance with the change in CPI-U from the start of year six to the end of
year ten. For each succeeding renewal year, the monthly rental payment will be
adjusted annually based on the prior year’s change in CPI-U. Notwithstanding
anything else in this Section 4.1, Lessee shall be provided with at least thirty
(30) days written notice of any Rent increase prior to it becoming effective.

 

Section 4.2 Rent Payment Dates. Lessee shall make all payments of rent under
this Lease in advance on the first day of each calendar month during the term of
this Lease, and at a prorated rate for fractions of a month, based on the number
of days in such month, if the Lease Commencement Date or the termination date
falls on a day other than the first day of the month. Lessee shall make all
payments of rent to Furey Holdings, LLC at the address shown on the first page
of this Lease, or to such other address as the Lessor may direct in writing to
Lessee.

 

ARTICLE V

INDEMNIFICATION AND INSURANCE

 

Section 5.1 Indemnification. During the Initial Term of this Lease and any
Renewal Term, Lessee agrees to indemnify, defend, and hold Lessor harmless from
and against any and all actions, claims and demands arising out of the use,
occupancy, construction on or non-use of the Demised Premises by Lessee or the
failure of Lessee to maintain the Demised Premises as herein provided,
including, but without limitation of the foregoing, any liability arising out of
or related to Lessee’s failure to comply with any federal, state, county or
municipal environmental statute, ordinance, rule or regulation, together with
any negligence or tortious conduct by Lessee or its agents, employees, business
invitees, suppliers or licensees, and any and all costs, expenses and fees,
including reasonable attorney’s fees, incurred by Lessor incident thereto.
Notwithstanding the foregoing, Lessee shall not indemnify nor save Lessor
harmless from: (i) any such action, claim or demand arising out of Lessor’s
failure to perform its obligations under this Lease, (ii) negligent or tortious
acts or omissions committed by Lessor or Lessor’s agents or employees, or
(iii) any event occurring or condition existing on the Demised Premises prior to
the Effective Date.

 

5



--------------------------------------------------------------------------------

Section 5.2 Mechanic’s Lien Indemnification. Lessor and Lessee hereby indemnify
each other and hold each other harmless from and against any and all actions,
claims, and demands arising out of or related to the filing of mechanic’s liens
against the Demised Premises by Lessor’s or Lessee’s contractors or
subcontractors, as the case may be. In the event that a mechanic’s lien is filed
in connection with the construction of Improvements, Lessor shall secure a
release or bond-off the lien claim within thirty (30) days of its filing.

 

Section 5.3 Lessee’s Liability Insurance. During the term of this Lease and any
extension thereof, Lessee at Lessee’s sole cost, shall obtain and maintain, with
a reputable insurer reasonably acceptable to Lessor, for the benefit of Lessor
and Lessee as their respective interests may appear, commercial general
liability insurance policy against any loss or liability for damages and any
expense of Lessee against any claim for damages which may result from the use or
occupation of the Demises Premises, in the amount of One Million Dollars
($1,000,000.00) for combined single limit for bodily injury and property damage.
Lessee shall name Lessor as an additional insured as its interests may appear
under said insurance policies and the Lessee shall furnish the Lessor with
copies of the certificates of insurance evidencing coverage under the said
policies. In addition to the foregoing, such policies shall contain provisions,
by endorsement or otherwise, that the coverages cannot be canceled without
thirty (30) days notice to Lessor.

 

Section 5.4 Lessee’s Property Insurance. During the term of this Lease and any
extension thereof, Lessee shall keep the building or buildings, including all
improvements, alterations, additions or changes thereto by Lessor or Lessee,
insured against damage or destruction by fire and the perils covered under a
special risk insurance policy to the extent of the full replacement value
thereof at time of the loss. Lessee shall name Lessor as an additional insured
as its interests may appear under the aforesaid insurance policy and annually
furnish the Lessor with a copy of the certificate of insurance evidencing
coverage under the said policy. Such policy shall contain a provision, by
endorsement or otherwise, that the coverage cannot be canceled without thirty
(30) days notice to Lessor.

 

ARTICLE VI

TAXES

 

Section 6.1 Taxes. During the Initial Term of this Lease and any Renewal Term,
Lessee shall pay all real estate taxes which may be levied, assessed or charged
against the Demised Premises or any part thereof by any governmental authority
to the extent accrued on or after the Lease Commencement Date. Lessor agrees to
use its best efforts to arrange for the direct mailing of such tax bills from
the appropriate taxing authorities to Lessee. In the event Lessor is unable to
arrange for such direct mailing, Lessor agrees to deliver copies of such tax
bills to Lessee no later than one (1) month prior to their due date, or within
seven (7) days from the date such bill is received by Lessor, whichever date is
earlier. Lessee, at its sole cost and expense, may, if it shall so

 

6



--------------------------------------------------------------------------------

desire, endeavor at any time or times to obtain a reduction of the assessed
valuation of the Demised Premises for any tax year during the term of this Lease
and, in such event, Lessor will, at the request of Lessee and without expense to
Lessor, cooperate with Lessee in effecting such reduction. Lessee shall be
authorized to collect any tax refund payable as a result of any proceeding
Lessee may institute for that purpose and any such tax refund shall be the
property of Lessee to the extent to which it may be based on a payment made by
Lessee.

 

ARTICLE VII

UTILITIES; EASEMENTS

 

Section 7.1 Utilities. During the term of this Lease and any extension thereof,
Lessee shall pay and promptly discharge all charges by any public or private
utility for gas, water, sewage, electricity or other utilities or services
furnished to the Demised Premises.

 

Section 7.2 Utility Easements. Lessor will grant to Lessee, or to such public
and quasi-public utilities as Lessee may reasonably request, easements upon,
over, and across the Demised Premises for the purpose of installing, laying,
relaying or relocating water, sanitary sewer, storm sewer, gas, electrical,
telephone or other utility transmission lines necessary to serve Lessee’s
operation and use.

 

ARTICLE VIII

MAINTENANCE AND REPAIRS

 

Section 8.1 Lessee’s Obligations. During the term of this Lease and any
extension thereof, Lessee shall keep, maintain, repair and replace all of the
Improvements as appropriate, including without limitation by specification, the
foundation, roof, exterior walls, structural portions, and exterior glass and
windows of the building, as well as mechanical, plumbing, heating, air
conditioning, sprinkler and electrical systems and utility service lines
therein, the plumbing system to and from the Demised Premises, and the
driveways, parking areas and grounds within the Demised Premises. Lessee will
take good care thereof and will maintain and make all required repairs thereto,
and will suffer no waste or injury thereto. At the expiration or other
termination of the Initial Term or any Renewal Term, in the event Lessee does
not elect to renew this Lease, Lessee shall surrender the Demised Premises in
substantially the same order and condition which they are in on the date the
bank opens, excepting, however, ordinary wear and tear, damage by the elements,
casualty damage and Lessor’s retention rights under Section 10.3 hereof.

 

Section 8.2 Lessor’s Right of Entry. Provided there is no disruption of Lessee’s
use of the Demised Premises, Lessee will permit Lessor, or its agents or
representatives, to enter the Premises, without charge therefor to Lessor and
without diminution of the rent payable by Lessee, to examine, inspect and
protect the Demised Premises, to comply with and carry out Lessor’s obligations
under this Lease, and to exhibit the same to prospective tenants (provided that
Lessee’s consent, which shall not be unreasonably withheld, shall be required if
the Premises are to be exhibited to a prospective tenant more than three
(3) months prior to the expiration of the Initial Term

 

7



--------------------------------------------------------------------------------

or any Renewal Term of this Lease). In connection with any such entry, Lessor
shall reasonably endeavor to minimize the disruption to Lessee’s use of the
Demised Premises, and shall reasonably endeavor to give Lessee at least
twenty-four (24) hours advanced notice of such entry (except in the event of an
emergency).

 

ARTICLE IX

ASSIGNMENT

 

Section 9.1 Assignment and Subletting by Lessee. Provided that at the time of
any such assignment or subletting is not then in default of this Lease, Lessee
may assign or sublet the Demised Premises, for the uses and purposes permitted
under this Lease, as follows:

 

(a) Lessee obtains the prior consent of Lessor;

 

(b) Upon either an assignment by Lessee or a sublet, Lessee shall remain jointly
and severally liable for rents and other obligations due under this Lease upon
any default by the assignee or the sublessee. In the event that the Lessor’s
mortgagee requires approval of assignments, then Lessor agrees to cooperate in
obtaining such mortgagee approval.

 

Notwithstanding the foregoing, Lessee shall have the right to assign this Lease
without prior consent of Lessor, to any wholly owned subsidiary of the Lessee or
to any successor to the business of the Lessee (whether a successor by merger,
consolidation, reorganization, purchase of assets or otherwise), provided that
the assignee of the Lessee shall expressly assume this Lease and agree to abide
and perform all of the covenants and agreements of the Lessee herein contained.

 

Section 9.2 Assignment by Lessor. This Lease is fully assignable and
transferable by Lessor, provided that Lessor may not assign this Lease to any
person, business or entity which is a business competitor of Lessee.

 

ARTICLE X

PERSONAL PROPERTY

 

Section 10.1 Personal Property. Lessee, at its sole cost and expense, shall
place or install such fixtures, furniture, furnishings, equipment and other
personal property on the Demised Premises as Lessee shall deem necessary for the
efficient conduct of Lessee’s business.

 

Section 10.2 Signs. Lessee may, at its sole cost and expense (i) place a sign or
signs on the Demised Premises announcing the future establishing of its business
as well as Lessee’s organization, function and program; and (ii) place such sign
or signs on the Demised Premises as may establish a definite landmark for said
business or appropriately advertise the same; provided that, all of the signs
hereinabove referred to shall conform in every respect to all lawful
governmental regulations pertaining thereto.

 

8



--------------------------------------------------------------------------------

Section 10.3 Lessee’s Right to Remove Personal Property. Any of the personal
property which may be placed on the Demised Premises by Lessee are to remain the
property of Lessee and it shall have the right to remove the same at any time,
except that Lessee shall be responsible for the cost of any repairs of any
damage to the Demised Premises caused by the removal of such personal property.
Any equipment not removed by the Lessee within sixty (60) days after the
termination of this Lease shall become the property of Lessor and may be kept or
removed from the Demised Premises by Lessor at the cost of Lessee.

 

ARTICLE XI

DEFAULT; REMEDIES

 

Section 11.1 Lessee’s Default. It shall be an event of default hereunder if:

 

(a) Lessee shall fail to pay rent or other sum of money becoming due hereunder
for a period of thirty (30) days after written notice of such default has been
received by Lessee; or

 

(b) Lessee shall default in the performance of any other of the terms,
conditions or covenants contained in this Lease to be observed or performed by
it and Lessee does not remedy such default within thirty (30) days after it has
received written notice thereof or, if such default cannot be remedied in such
period, does not within such thirty (30) days commence such act or acts as shall
be necessary to remedy the default and shall not thereafter diligently proceed
to cure such defaults; or

 

(c) Lessee shall become bankrupt or insolvent, or file any debtor proceedings,
or file in any court pursuant to any statute, either of the United States or of
any state a petition in bankruptcy or insolvency or for reorganization; or file
or have filed against it a petition for the appointment of a receiver or trustee
for all or substantially all of the assets of the Lessee and such appointment
shall not be vacated or set aside within thirty (30) days from the date of such
appointment; or

 

(d) Lessee shall vacate or abandon the Demised Premises.

 

Section 11.2 Lessor’s Remedies. In the event of any default by Lessee under
Section 11.1 hereof, Lessor may at once thereafter or at any time subsequently
during the existence of such breach or default, (i) enter into and upon the
Demised Premises or any part thereof and repossess the same, expelling and
removing therefrom all persons and property (which property may be removed and
stored at the cost of, and for the account of Lessee), and (ii) either
(a) terminate this Lease, holding Lessee for damages for Lessee’s breach (after
Lessor exercises commercially reasonable efforts to mitigate its damages) or
(b) without terminating this Lease, re-let the Demised Premises or any part
hereof upon such terms and conditions as shall appear advisable to Lessor. If
Lessor elects to re-let the Demised Premises, and the amounts received from
re-letting of the Demised Premises during any month or part thereof be less than
the rent due and owing from Lessee during such month or part thereof under the
terms of this Lease, Lessee shall pay such deficiency to Lessor immediately upon
calculation thereof. Notwithstanding the foregoing, any default (except failure
to pay rent or any other

 

9



--------------------------------------------------------------------------------

amount due hereunder) the curing of which shall actually require more than
thirty (30) days because of any cause beyond Lessee’s control, shall be deemed
cured by Lessee if Lessee shall have commenced to cure said default within the
thirty (30) day period and shall thereafter have successfully prosecuted the
curation of said default with all due diligence.

 

Section 11.3 Lessor’s Default. It shall be an event of default under this Lease
if Lessor fails to observe or perform any of the covenants, conditions, or
obligations of Lessor provided for in this Lease and such failure continues for
thirty (30) days or more after Lessee gives written notice to Lessor of such
default, provided however, that if Lessor is able to commence to cure such
default within thirty (30) days, but is unable to complete the cure within
thirty (30) days despite the exercise of reasonable diligence, the time to cure
shall be extended for so long thereafter as Lessor diligently prosecutes the
same.

 

Section 11.4 Lessee’s Remedies. In the event of a default by the Lessor, which
is not cured as provided in Section 11.3 above, the Lessee may take such action
as may be reasonably required to remedy such default and if the Lessee suffers
damages as a result of such default, or is required to expend funds to cure such
default, in addition to any other remedy available to Lessee at law or equity,
the Lessee may deduct the cost of same from the then current rent payable to the
Lessor under Article IV of this Lease.

 

ARTICLE XII

DESTRUCTION OF PREMISES

 

Section 12.1 Restoration. Lessee shall promptly notify Lessor of any material
damage or casualty to the Building or the Demised Premises. Except as expressly
provided in Section 15.2 below, after any damage or casualty to the Building or
the Demised Premises, Lessee shall, at its expense, promptly repair and restore
the Building and Demised Premises to substantially their condition prior to such
damage or destruction so that the fair market value of the Building and Demise
Premises are substantially equal to the value thereof immediately prior to the
casualty. Lessee shall not be entitled to any reduction or abatement in Rent
during the time the Demised Premises may have been rendered untenantable, either
in whole or in part, as a result of such damage or destruction, no matter what
the cause.

 

Section 12.2 Termination. If the damage or casualty occurs during the last three
(3) years of the Initial Term or a Renewal Term, and if the cost or restoration
exceeds fifty percent (50%) of the replacement cost of the Building, then Lessee
may terminate this Lease by giving Lessor written notice within ninety (90) days
after the occurrence of such casualty. If the Lease is not terminated, Lessee
shall be obligated to restore the Demised Premises as provided in Section 12.1
above. If this Lease is terminated, Lessee shall be required to clear the
Demised Premises of all damage or destruction and all insurance proceeds shall
be paid to Lessor, less the cost of clearing the damage and debris. However,
Lessee shall be entitled to insurance proceeds attributable to Lessee’s trade
fixtures and personal property, business interruption and other components of
insurance coverage not related to the Building.

 

10



--------------------------------------------------------------------------------

ARTICLE XIII

GOVERNMENT REGULATION

 

Section 13.1 Government Regulation. At Lessee’s expense, Lessee will comply with
all laws, ordinances, rules and regulations of any federal, state and municipal
government or their appropriate regulatory agencies now in force or which may
hereafter be in force, relating to the carrying on of Lessee’s business.

 

ARTICLE XIV

NOTICES

 

Section 14.1 Notices. Any notice, demand, consent, authorization or other
communication (collectively, a “Notice”) which either party is required or may
desire to give to, or make upon, the other party pursuant to this Agreement
shall be effective and valid only if in writing, signed by the party giving such
Notice, and delivered (a) personally to the other party, (b) sent by next day
express courier or delivery service, providing for a receipt (c) by registered
or certified mail of the United States Postal Service, return receipt requested,
addressed to the other party as follows (or to such other address or person as
either party or person entitled to Notice may by notice to the other specify):

 

    If to Lessor:    FUREY HOLDINGS, LLC          Attn: John Furey          206
Carrollton Street          P.O. Box 547          Malvern, Ohio 44644    
If to Lessee:    CONSUMERS NATIONAL BANK          Attn: Steven L. Muckley      
   614 East Lincoln Way          P.O. Box 256          Minerva, Ohio 44657

 

Unless otherwise specified, Notices shall be deemed given when sent.

 

ARTICLE XV

COVENANT OF QUIET ENJOYMENT

 

Section 15.1 Quiet Enjoyment. During the term of this Lease, the Lessor
covenants that Lessee shall have the right to occupy and enjoy the Demised
Premises peaceably and quietly and in accordance with the terms of this Lease,
so long as Lessee complies with the covenants of this Lease and is not in
default, beyond any applicable grace period.

 

11



--------------------------------------------------------------------------------

ARTICLE XVI

MISCELLANEOUS PROVISIONS

 

Section 16.1 Binding Effect; Successors and Assigns. This Lease shall be binding
upon, and inure to the benefit of the parties hereto, Lessee’s successors and
assigns, and Lessor’s heirs, successors and assigns.

 

Section 16.2 Entire Agreement. This Lease shall be deemed to include the entire
agreement between the parties hereto and no waiver of any right, agreement or
condition hereof and no modification hereof shall be binding upon either of the
parties hereto unless in writing and signed by the parties to be charged
therewith.

 

Section 16.3 Headings. The headings as to the contents of particular Articles
and Sections herein are inserted only for convenience and are in no way to be
construed as part of this Lease or as a limitation on the scope of the
particular Articles or Sections to which they refer.

 

Section 16.4 Partial Invalidity. In the event any provision of this Lease or
part thereof shall be determined by any court of competent jurisdiction to be
invalid, void or otherwise unenforceable, the remaining provisions hereunder, or
parts thereof, shall remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby, it being understood that such
remaining provisions shall be construed in a manner most closely approximating
the intention of the parties which respect to the invalid, void or unenforceable
provision or part thereof.

 

Section 16.5 Construction. Wherever used in this Lease the singular shall
include the plural, the plural the singular, the use of any gender shall be
applicable to all genders, together with a corporation or other entity, as may
be appropriate.

 

Section 16.6 Governing Law. This Lease shall be construed and enforced in
accordance with the laws of the State of Ohio without regard to conflicts of law
provisions thereof.

 

Section 16.7 Time of the Essence. Time shall be of the essence with regard to
all time requirements contained herein.

 

[Reminder of Page Intentionally Left Blank]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have hereunto affixed their hands and
seals the day and year first above written.

 

WITNESS/ATTEST:   LESSOR: FUREY HOLDINGS, LLC     By:  

 

--------------------------------------------------------------------------------

        John P. Furey         Managing Member WITNESS/ATTEST:   LESSEE:
CONSUMERS NATIONAL BANK     By:  

 

--------------------------------------------------------------------------------

        Steven L. Muckley         President and Chief         Executive Officer

 

13